Citation Nr: 1403446	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-45 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to April 9, 2012.

2.  Entitlement to a rating in excess of 50 percent for PTSD for the period since April 9, 2012. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971, including service in the Republic of Vietnam.  He is a recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that continued a 30 percent rating for PTSD.  This case was previously remanded by the Board for additional development in March 2012.  After a VA examination, the RO issued a rating decision increasing the rating to 50 percent for the Veteran's PTSD, effective April 9, 2012.  The Veteran continues to disagree with this rating and the matter has been returned to the Board for final appellate consideration.  

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  All documents have been reviewed by the Board. 


FINDINGS OF FACT

1.  For the period prior to April 9, 2012, the Veteran's PTSD is not shown to have resulted in occupational and social impairment with reduced reliability and productivity. 

2.  For the period from April 9, 2012, the Veteran's PTSD is not shown to have resulted in occupational and social impairment with deficiencies in most areas.






CONCLUSIONS OF LAW

1.  For the period prior to April 9, 2012, the criteria for an evaluation in excess of 30 percent for service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from April 9, 2012, the criteria for an evaluation in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in May 2008 of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2008.  Nothing more was required.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records and post-service treatment records, has been completed.  Records from the Social Security Administration (SSA) area also of record.  The Veteran has not identified any pertinent, outstanding records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.

Examinations were conducted in June 2008 and April 2012 to address the severity of the Veteran's PTSD.  Concerning these examinations, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports show that the examiner reviewed the Veteran's medical history, recorded his current complaints, conducted an appropriate examination, and provides all the necessary information in order to properly consider the claim.  Rationale was provided to support conclusions.

The last psychiatric examination is now over a year-and-a-half years old. The mere passage of time since that examination is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since the April 2012 VA examination. The Veteran has not argued the contrary.



In March 2012, the Board remanded this claim for the RO to obtain additional treatment records and afford the Veteran the appropriate VA examination.  The Board is satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 11, 146-47   (1999). 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Increased Rating

Pursuant to 38 C.F.R. § 3.400(o)(2) (2013), the Board must consider all evidence pertinent to the Veteran's PTSD for up to one year prior to April 30, 2008, the date the claim was received (i.e., April 30, 2007).  The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this general rating formula, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrants a 70 percent rating.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent rating.  Id.

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 
"§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Prior to April 9, 2012

The available evidence pertinent to this period begins in April 2008, when VA treatment records indicate that the Veteran underwent depression and PTSD screenings.  During this screenings, the Veteran answered "extreme" when asked if he had "trouble falling or staying asleep" and if he had a "loss of interest in activities" that he used to enjoy.  Additionally, he reported "feeling very upset when something reminded [him] of the stressful experience from the past" and having physical reactions to those reminders.  He answered "moderate" when asked about feelings of irritability, hypervigilance, and disturbing thoughts and memories.  He also answered "not at all" when asked if he had "trouble remembering important parts of the stressful experience from the past" or if he felt "emotionally numb or...unable to have loving feelings for those close" to him.    

In June 2008, the Veteran underwent VA treatment for PTSD and his presenting problems included "problems with anger, little energy, [and] problems getting to sleep."  He denied current suicidal or homicidal ideation or plan and denied a history of suicide attempts or violence.  The nurse described the Veteran as "casually dressed" and "appropriate for the weather."  His speech was "clear" and "makes sense."  Although his mood was "off" and his affect sad, his judgment was "not impaired and insight fair."  The Veteran reported that he lived with his "wife of 28 years" and one son.  His GAF score was 50.

During a compensation and pension examination in June 2008, the examiner found "little evidence that the condition has worsened since his last evaluation in March 2004," when the Veteran's PTSD was rated at 30 percent.  The Veteran reported that he "gets along fine with his wife" and "does not have dreams at this juncture about Vietnam" but he "thinks about the war 3 to 4 times a day."  He also told the examiner that he will talk "to his family as well as to people he rides to work with about the war."  The Veteran noted that his mother is still living and he "maintains regular contact with her."  The Veteran stated that he had "some problems with sleeping."  He gave a history of being employed for the past 23 years, and that he was on medical leave secondary to recent back surgery.  The examiner found the Veteran's symptoms were "at a mild to moderate level."  He went on to note that the Veteran "is not incapacitated because of the disorder and does not display significant dysfunction in either the social or occupational arenas."  The examiner assigned a GAF score of 55.  

Records received from the SSA show that an August 2008 evaluation found the Veteran to "moderate" mental health limitations that was manifested by moderate symptoms memory problems and concentration difficulty.  There were no significant limitations in his social interaction with the public, co-workers, or his hygiene.  The examiner agreed with the VA examiner with respect to the level of the Veteran's social and occupational impairment due to his PTSD.  However, affective disorder was listed as a secondary factor in his unemployment.

In September 2008, the Veteran was seen for a follow-up visit regarding his PTSD.  He stated that he had "no thoughts of harm to self or others" and "no hallucinations."  He reported problems sleeping and "recurrent thoughts about a time in the service where his unit was out, but he was not."  The Veteran's speech was "clear, coherent and makes sense," the Veteran was casually dressed and groomed.  The Veteran's mood was "dysphoric" and his "affect blunted."  His GAF score was 45. 

The Veteran was again treated in August 2009 for a follow-up for PTSD.  The Veteran described his mood as "better" and was observed "smiling."  He denied any current suicidal or homicidal ideation or plan and his judgment and insight were "okay."  He reported nightmares a "couple times a week."  His GAF score was 55. 

In September 2009, the Veteran attended psychotherapy for his PTSD.  The Veteran had a "pleasant demeanor and good eye contact."  He was "casually dressed appropriate to the weather."  His mood was good, his affect anxious, and he denied any suicidal or homicidal ideation or plan.  The Veteran stated that he uses "involvement with the Church and family" as "distress tolerance skills."  His GAF score was 50.  

In October 2009, the Veteran was seen for a follow-up for PTSD.  He reported that the medications were helping with the flashbacks and helping him sleep.  He stated that he had "no thoughts of harm to self or others."  He also stated that he had "some problems with his memory" but the psychiatrist noted that "upon questioning, seems to be more distraction."  The Veteran was "casually dressed and groomed" and that his speech was clear, judgment and insight "okay", and the Veteran had no hallucinations or delusions.  His GAF score was 45.

Later that month, the Veteran attended a therapy session for his PTSD.  He stated that he "has been experiencing fleeting suicidal thoughts for the last two months and had not mentioned it to his wife or to the [mental health] staff."  These thoughts were related to chronic pain he was having since back surgery.  He stated that he "is able to dismiss the thoughts" because he has "a lot to live for" including his "grandbaby, wife, and family."  The Veteran was "casually dressed and groomed male" who "relates and interacts appropriately."  Additionally, the Veteran's "mood is down, affect blunted" but "he is future oriented about feeling better and hopeful his pain will be able to be managed."  His GAF score was 45.  

In November 2009, the Veteran again reported "chronic suicidal thoughts but notes that he has too much to live for."  He "denied current suicidal ideation or plan."  The Veteran was casually dressed appropriate for the weather.  He related and interacted "appropriately" with clear speech and described his mood as "ok."  His affect was anxious. 

In December 2009, the Veteran reported that he "continues to feel discouraged about what he considers his slow progress in healing following his back surgery."  His back pain "undermines his ability to look for the positive" and he has intermittent suicidal thoughts.  He stated that he is "having difficult[y] resolving anger with his wife."  He denied current suicidal or homicidal ideation.  

In January 2010, the Veteran had a "pleasant demeanor and good eye contact" and was "casually dressed appropriate for the weather."  He related and interacted appropriately with clear speech.  The Veteran described his mood as "so-so" and his affect was "guarded" but his judgment was not impaired and his insight was "fair."  

In March 2010, the Veteran reported "feeling depressed but is 'ok'."  He stated that he "has not been experiencing suicidal thoughts lately."  In the past, he was able to "distract himself" from such thoughts.  He stated that "interacting with/talking about his grandson...helps him to feel some pleasure."  He reported that his back pain was lessened and he "is more aware of how to use his medications to keep it at a manageable level."  His "mood and affect" were described as "euthymic and bright."  The nurse noted that his "depression [was] significantly improved with lower pain."  Later that month, the Veteran reported that his depression was consistently low and that "this is the best he has felt in many years."  He also noted that periods of depression and irritability were not lasting as long.  He appeared "more relaxed" and his thoughts were "goal oriented and coherent." 

In April 2010, the Veteran identified distress tolerance skills he used and stated that "talking about trauma is a good thing because it 'releases' him."  

In July 2010, the Veteran reported that he was doing "about the same" but had feelings of depression resulting from the deaths of two family members.  He reported using "prayer to deal with the losses" and "using the support of his sisters."  

In August 2010, the nurse reported that the Veteran's "symptoms increased" and his mood and affect were depressed and blunted.    The Veteran reported difficulty with his memory but denied suicidal and homicidal ideation.  He claimed he was getting "6 hours of interrupted sleep a night" and that he "wants to argue all of the time."  He was described as "casually dressed appropriate for the weather" with a "pleasant demeanor and good eye contact."  

In December 2010, the Veteran reported that "since he has been praying more and going to Church," that his "depression has been staying low."  He reported no suicidal ideation for a "good while."  He was "smiling and his mood and affect [were] brighter."  He described his mood as "good" and his affect "relaxed, pleasant."  

In October 2011, the Veteran related a story about a business meeting at church when he became so angry he "really wanted to hurt" another man at the meeting.  He was described as "well groomed, pleasant, and cooperative."  His affect was "appropriate with full range" and he "denied suicidal or homicidal thoughts at present" but acknowledged that the encounter at the meeting gave him thoughts of "wanting to physically hurt the other man."  

In November 2011, the Veteran stated that he felt like "apologizing to the man at church" and stated that his anxiety level was "0" and had no feelings of anger.  He also reported that he "sits down with his wife and they talk and listen to each other more and this has helped with his anger as well."  His GAF score was 55. 

In February 2012, the Veteran was "casually dressed appropriate for the weather."  He interacted appropriately and appeared relaxed.  He stated that he "worries about his...son."  He described his mood as "up and down," his affect was pleasant, and his depression was moderate.  He denied current suicidal or homicidal ideation or plan. 

Based on the above, the Board finds that a disability rating in excess of 30 percent is not warranted for the period prior to April 9, 2012.  The Veteran has not demonstrated symptoms such as difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.  There is also no evidence of weekly panic attacks.  His speech has been normal through this period of time.  It is true that there is evidence of that the Veteran had a flattened affect as well as disturbances of mood, i.e. depression.  

Crucially, the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must ultimately result in the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships.  Indeed, as highlighted, the records from this period show that the Veteran had had a productive work history up until the time when his back disability forced him to retire.  He did not report any absenteeism due to his PTSD.  He was also shown to enjoy a positive home and family life.  While there are findings that the Veteran's marital relationship was strained at time, the fact that he report that he has been married for over 20 years, that he has two sons, and that he has a good relationship with his family members is evidence against the claim for an increased rating.  

The Board has considered that the Veteran's GAF scores have ranged between 45 and 55 throughout this period, which indicates moderate to serious symptoms.  See QRDC DSM-IV.  However, the June 2008 VA examiner specifically characterized the Veteran's symptoms as mild to moderate and stated that the Veteran was not incapacitated because of his disorder.  Additionally, the Veteran reported a history of suicidal thoughts.  However, he noted that he had no specific plan and that he was able to "distract himself" from such thoughts because he has "too much to live for."  He was regularly described as a low-risk for harm to himself or others and was actively seeking "distress tolerance skills" as he found them helpful in coping with his feelings of depression.  

In summary, the Board finds that the Veteran's symptoms were not of such severity to approximate, or more nearly approximate, the criteria for an evaluation in excess of 30 percent under DC 9411 for the period prior to April 9, 2012.  See 38 C.F.R. § 4.7.  The claim is denied.



For the period from April 9, 2012

The Veteran underwent a VA compensation and pension examination on April 9, 2012.  At the examination, the Veteran described an "increase in distress when exposed to conversations or movies/television topics associated with combat or violence themes."  The examiner noted that the Veteran "shows feelings of detachment, restricted range of affect, and markedly diminished interest in activities."  The Veteran also has "persistent sleep disturbance, irritability, difficulty concentrating, hypervigilance and exaggerated startle response."  He endorsed intermittent anxiety attacks.  He reported "intermittent suicidal thoughts" but had "no history of attempts" and denied "suicidal plans or impulses."  The examiner assigned the Veteran a GAF score of 48, noting that he had "moderately severe symptoms of PTSD," including "mild-to-moderate social impairment (few friends, some conflicts, some meaningful relationships)."  

The examiner opined that the Veteran had "no more than mild occupational impairment due to mental health concerns" when he was working.  The Veteran confirmed that he "lives with his wife of 30 years, and their two adult sons."  With regards to his wife, the Veteran stated that "their relationship has gradually declined."  The decline coincided with his retirement.  He stated that his relationship with his sons is "OK."  The Veteran did report that he "had one friend" and he belongs to a church, but that he is "uncomfortable with people so typically he keeps to himself."   Reference was made to the October 2011 incident.

The examiner noted that the Veteran described "some difficulties concentrating" and his affect "showed a markedly restricted range, appearing depressed/sad with some tearfulness when discussing stressors."  His speech was "logical and coherent without evidence of thought disorder."  He reported a "significant increase in depressed mood and hopelessness since retirement."  With regard to his previous employment, he indicated that he had worked for the same company for 25-years.  He described liking work, and that, while he had conflicts at times, he had never been written up.  He also denied absenteeism due to mental health issues.  The Veteran stated that his grandson was the "only bright spot" and that he has "intermittent anxiety attacks associated with stress."  He also reported "intermittent suicidal thoughts" but denied any plans or history of attempts.  The examiner opined that the Veteran "would likely show reduced reliability and productivity in occupational functioning" as a result of his PTSD. 

Based on the above, the Board concludes that a rating in excess of 50 percent is not warranted as of April 9, 2012.  The Veteran's symptoms are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The findings as to such things as the Veteran's speech, thought processes, memory, and insight, and judgment, are not shown to be sufficiently severe to warrant an increased evaluation.  Although his GAF score of 48 indicates serious symptoms, the April 2012 examiner described the Veteran's symptoms as "moderately severe" with only "mild-to-moderate social impairment" and "no more than mild occupational impairment" when he was working.  

The Board has considered the Veteran's contentions of past suicidal ideation and panic attacks.  However, the examiner noted that the Veteran had no plan or intent of suicide and that his panic attacks occur "weekly or less often."  His symptoms simply are not shown to cause occupational and social impairment in the referenced areas to support the assignment of a 70 percent or higher rating.  See Vazquez-Claudio, supra.  He does not have "deficiencies in most areas".   The Board again emphasizes that the Veteran enjoys, albeit strained at times, marriage of over 30 years as well as a positive relationship with other family members.  He has at least one close friend and is an active member of his church community.  Such tends to negate any assertion of the Veteran having an inability to establish and maintain effective relationships.  Similarly, while his PTSD may have caused some conflicts at work, by his own report, he never was disciplined at work or faced absenteeism due to his PTSD.  His retirement was triggered by factors outside his PTSD.  

Other Considerations

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44   (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2013); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  Evaluations in excess of 30 and 50 percent, respectively are provided for certain manifestations of the service-connected PTSD, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational and social impairment attributable to the Veteran's symptoms, and the level of functioning.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to his PTSD.  He reports that he retired due to his non-service connected low back disability.  In fact, when he was examined in September 2012 for his heart disability, he expressed his belief that he was capable of sedentary employment.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

For the period prior to April 9, 2012, a rating in excess of 30 percent for service-connected PTSD is denied.

For the period from April 9, 2012, a rating in excess of 50 percent for service-connected PTSD is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


